Eminent domain; avigation easement; special jurisdictional act; market value of property. — In this case the following order was entered:
This case comes before the court on a stipulation of the parties filed October 4, 1962, signed on behalf of the plaintiff and defendant by the respective attorneys of record, in which it is stated that a written offer in compromise was submitted by the plaintiff to the Attorney General who, after investigation and negotiation, agreed to a settlement and stipulated that the defendant would pay and the plaintiff would accept the sum of $327,500 in full settlement of all claims set forth in the petition, and both the plaintiff and the defendant authorized and requested the court to certify that amount to the Secretary of the Treasury for payment to the plaintiff (upon execution of a deed to the property as required by the Act referred to in this order) as the value determined and fixed by the court as the fair market value, as of January 1,1958, of plaintiff’s school property known as Oceana Public School.
Now, Therefore, based upon the investigation and recommendations of representatives of the defendant and the stipulation of the parties, the court hereby determines and fixes the sum of three hundred twenty-seven *708thousand five hundred dollars ($327,500) to be the fair market value, as of January 1, 1958, of the land and buildings of the plaintiff’s school property known as Oceana Public School; and, It Is Ordered, pursuant to section 2 of the special act, Pub. L. 87-251, 75 Stat. 520, approved September 15, 1961, entitled “An Act for the relief of the Princess Anne County School Board, Virginia,” that said sum be and it hereby is, certified to the Secretary of the Treasury as the fair market value, as of January 1, 1958, of plaintiff’s said school property.
By the Court.
MarviN JoNes, OMef Judge.